Citation Nr: 1822633	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-27 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and personality disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Shea A. Fugate, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, including service in the Republic of Vietnam and at Camp Lejune. He has been awarded the Purple Heart Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a May 2016 formal hearing, a transcript of which is of record.

Although the Veteran originally claimed service connection for anxiety disorder (claimed as PTSD), the evidence shows diagnoses of a personality disorder that are reasonably encompassed by his claim. The issue has been reclassified accordingly. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In a November 2017 rating decision, the Veteran was granted service connection for bladder cancer, status post radical cystoprostatectomy with ileal conduit and ostomy. This was a full grant of the benefit sought on appeal. Thus, this issue is not on appeal before the Board.


FINDINGS OF FACT

1.   The evidence of record does not support a diagnosis of PTSD.

2.   The evidence of record fails to demonstrate that an acquired psychiatric disorder is etiologically related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303. Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.309(a). In this case, the Veteran has been diagnosed with anxiety and personality disorder. However, those disorders are not considered to be a "chronic disease" under 38 C.F.R. §§ 3.309, 3.384. Therefore, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

With regard to PTSD, service connection requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or the Fifth Edition (DSM-V). See 38 C.F.R. 
§ 4.125(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

There is no evidence of record indicating that the Veteran has been diagnosed with PTSD. In fact, August 2009 and October 2017 VA examiners indicated that the Veteran did not meet the DSM-IV or DSM V criteria for PTSD. These examiners, as well as an April 2012 VA examiner, diagnosed the Veteran with anxiety disorder and/or personality disorder.  

With regard to in-service incurrence of an injury or disease, a March 1970 Administrative Decision indicates that the Veteran sustained a self-inflicted gunshot wound as "the result of his own willful misconduct" in June 1969. The report indicates that, during the shooting, there was no evidence indicating that the Veteran was of "unsound mind," or "insane or without knowledge of his act." 

The Veteran's military personnel records show that he had multiple AWOL offenses during service. In addition, the records contain the Veteran's letters, letters from his mother, and other lay persons requesting the Veteran's discharge from military service based on financial hardship. During an October 2017 examination, the Veteran admitted that he would go AWOL to work and feed his family. The October 2017 examiner indicated that "none of the letters lend evidence relevant to a psychiatric condition of the veteran."
 
Finally, the evidence indicates that there is no causal relationship between the Veteran's psychiatric disorders and his military service. See August 2009, April 2012, and October 2017 VA examination. The October 2017 VA examiner rationalized that the Veteran's conditions did not have onset in service or within one year of separation. The examiner explained that there was no evidence that either condition was chronic or incurred during military service and that the only documented evidence of psychiatric treatment was in 2011 when the Veteran had three VA psychiatric visits. 

The Board has considered the Veteran's statements attributing his current psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Board acknowledges that the Veteran and his wife and friends are competent to describe observable symptoms, but finds that their opinions as to the cause of the Veteran's symptoms simply cannot be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). Therefore, these statements linking the Veteran's current anxiety and personality disorders to service are outweighed by the other evidence against the claim, including the opinions of the October 2017 VA examiner.

In sum, although the Board finds that current psychiatric diagnoses are present in this case, along with the service treatment records and competent medical opinions, the weight of the evidence is against a finding of a nexus between the currently diagnosed anxiety and personality disorders and the Veteran's military service. Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C. § 5107(b). As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and personality disorder (claimed as PTSD), is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


